El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
El demandante y apelado, Rafael San Millón, fué' nombrado por la Asamblea Municipal de Areeibo para el cargo-de' comisionado de servicio público, policía y prisiones de dicto-municipio de cuyo cargo tomó posesión, pero posteriormente-esa asamblea municipal dejó sin efecto diebo nombramiento y en su lugar nombró a José (Jarcia Abreu. Contra el último acuerdo estableció San Millón recurso de certiorari ante la Corte de Distrito de Areeibo, que fué resuelto en contra del peticionario, y entonces José (Jarcia Abreu tomó posesión del cargo. Apeló San Millón la resolución de la corte y- la revo-camos anulando el acuerdo de la asamblea municipal que anuló el nombramiento que bahía becbo a favor del demandante. San Millán v. Asamblea Municipal de Arecibo, 32 D.P.R. 281. Entonces Garcia Abreu abandonó el puesto.
Posteriormente San Millón demandó a José García Abreu para que le pagase la cantidad de $588.71 y sus intereses-legales por los sueldos que cobró durante dicho período como; funcionario de facto, y habiendo declarado la corte de distrito-a virtud de excepción previa formulada por García Abreu que la demanda no aducía hechos determinantes de causa de-acción, dictó sentencia declarando sin lugar la demanda, pero-fué revocada por este tribunal (San Millán v. García, 34 D.P.R. 326) declarando que un funcionario municipal de jure que ilegalmente ha sido separado de su. cargo puede recobrar del funcionario de facto el sueldo cobrado- por éste durante el período de exclusión ilegal de aquél. .
*443El apelante insiste ahora en las cuestiones en que fundó su excepción previa pero la sentencia últimamente citada resolvió la cuestión de derecho entre las partes, y después de ella sólo quedó pendiente la cuestión de hecho, en la que no hay controversia.
La sentencia apelada debe ser confirmada.